70 F.3d 110
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Edward D. COWHIG, Plaintiff, Appellant,v.Michael P. STONE, Secretary of the Army, et al., Defendants,Appellees.
Nos. 95-1695, 95-1991.
United States Court of Appeals, First Circuit.
Nov. 15, 1995.

APPEALS FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Morris E. Lasker,* Senior U.S. District Judge]
Edward D. Cowhig on brief pro se.
Donald K. Stern, United States Attorney, and Sara Miron Bloom, Assistant United States Attorney, on brief for appellees.
D.Mass.
AFFIRMED.
Before SELYA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Having reviewed the record in detail, we affirm the judgment substantially for the reasons recited by Magistrate-Judge Cohen in his Report and Recommendation dated April 6, 1995.


2
Affirmed.



*
 Of the Southern District of New York, sitting by designation